 


113 HRES 726 EH: Strongly supporting the right of the people of Ukraine to freely determine their future, including their country’s relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 726 
In the House of Representatives, U. S.,

September 17, 2014
 
RESOLUTION 
Strongly supporting the right of the people of Ukraine to freely determine their future, including their country’s relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries. 
 
 
Whereas the United States is strongly committed to the sovereignty, independence, and territorial integrity of Ukraine; 
Whereas the United States strongly supports the right of the people of Ukraine to freely determine their future, including their country’s relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries; 
Whereas the Russian Federation has undertaken a campaign of political, economic, and military aggression against Ukraine; 
Whereas the Russian Federation’s forcible occupation and illegal annexation of Crimea, its continuing support for separatist and paramilitary forces in eastern Ukraine, and its invasion of and military operations on Ukrainian territory represent gross violations of Ukraine’s sovereignty, independence, and territorial integrity and a violation of international law, including the Russian Federation’s obligations under the United Nations Charter and its commitments as a participating State of the Organization for Security and Co-operation in Europe; 
Whereas the Government of Ukraine continues to exercise extraordinary restraint in response to the invasion of its territory by several thousand military personnel of the Russian Federation, who are engaged in offensive military operations in support of separatist forces, the illegal occupation and annexation of Crimea, and the tens of thousands of Russian Federation military personnel positioned offensively on the Ukrainian-Russian border since March 2014; 
Whereas the forcible occupation and illegal annexation of Crimea by the Russian Federation and its continuing support for separatist and paramilitary forces in eastern Ukraine are violations of its obligations under the 1994 Budapest Memorandum on Security Assurances, in which it pledged to respect the independence and sovereignty and the existing borders of Ukraine and to refrain from the threat or use of force against the territorial integrity or political independence of Ukraine; 
Whereas the Russian Federation has provided military equipment, training, and other assistance to separatist and paramilitary forces in eastern Ukraine that has resulted in ongoing conflict that is responsible for over 3,000 deaths, hundreds of thousands of civilian refugees, and widespread destruction; 
Whereas the Ukrainian military remains at a significant disadvantage compared to the armed forces of the Russian Federation in terms of size and technological sophistication; 
Whereas the United States strongly supports efforts to assist Ukraine to defend its territory against military aggression by the Russian Federation and by separatist and paramilitary forces; 
Whereas Malaysia Airlines Flight 17, a civilian airliner, was destroyed by a Russian-made missile provided to the separatist forces by the Russian Federation, taking all 298 innocent lives on board; 
Whereas the Russian Federation has used and is continuing to use coercive economic measures, including the manipulation of energy prices and supplies as well as trade restrictions, to place political and economic pressure on Ukraine; 
Whereas visa, financial, and other sanctions imposed by the United States, the European Union, and other allies and partners have placed significant pressure on the Russian Federation and its leadership but have not been sufficient to end its political, military, and economic aggression against Ukraine; 
Whereas the President of the United States has authority to impose stronger sanctions against the Russian Federation and its leadership; 
Whereas an aggressive Russian propaganda effort through the dissemination of false information is intended to stoke ethnic divisions and incite violence, thereby posing a direct threat to the peace and stability of Ukraine; 
Whereas on April 3, 2014, the President signed Public Law 113–96 for the purpose of bolstering the resources of the Broadcasting Board of Governors to counter Russian propaganda and provide the people of Ukraine and the surrounding regions with access to credible and uncensored sources of information; 
Whereas the United States remains committed to Ukraine’s democratic development and to the establishment of a government that includes and respects representatives from all regions of Ukraine; 
Whereas the United States is committed to assisting the Government of Ukraine ensure that the parliamentary elections scheduled for October 26, 2014, are free, fair, and held in all regions of Ukraine in full accordance with international standards; 
Whereas the United States strongly supports the development of a prosperous market economy in Ukraine; 
Whereas the United States strongly supports the implementation of economic reforms in Ukraine, including in the fiscal, energy, pension, and banking sectors, among others; 
Whereas the United States supports the development of Ukraine’s trade and economic ties with other countries and especially the European Union following the signing of an Association Agreement on June 27, 2014; 
Whereas the United States strongly supports energy diversification initiatives to reduce Russian control of energy supplies to Ukraine and other European countries, including the development of domestic sources of energy, increased efficiency, and substituting energy obtained from Russia with imports from other countries; 
Whereas the terms of the cease-fire announced on September 5, 2014, are being violated by the Russian Federation and the separatist and paramilitary forces it supports; 
Whereas this cease-fire, if its terms are fully met by all parties, may be a first step toward the reestablishment of stability that must include the full withdrawal of Russian forces from Ukrainian territory, the establishment of Ukraine’s control over all of its international borders, the disarming of the separatist and paramilitary forces in the east, an end to Russia’s use of its energy exports and trade barriers to apply economic and political pressure on Ukraine, and an end to Russian interference in Ukraine’s internal affairs; 
Whereas the political, military, and economic aggression against Ukraine by the Russian Federation underscores the enduring importance of the North Atlantic Treaty Organization as the cornerstone of collective Euro-Atlantic defense; and 
Whereas the United States reaffirms its obligations under the North Atlantic Treaty, especially Article 5, which states that an armed attack against one or more of the treaty signatories shall be considered an attack against them all: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly supports the right of the people of Ukraine to freely determine their future, including their country’s relationship with other nations and international organizations, without interference, intimidation, or coercion by other countries; 
(2)calls on the President to continue to work with our allies and partners in Europe and other nations around the world to reaffirm the sovereignty, independence, and territorial integrity of Ukraine and to refuse to recognize the illegal annexation of Crimea by the Russian Federation; 
(3)strongly condemns the continuing political, economic, and military aggression by the Russian Federation against Ukraine and the violation of its sovereignty, independence, and territorial integrity; 
(4)states that the military intervention by the Russian Federation is a breach of its obligations under the United Nations Charter and its commitments as a participating State of the Organization for Security and Co-operation in Europe, and is a violation of the 1994 Budapest Memorandum on Security Assurances, in which it pledged to respect the independence and sovereignty and the existing borders of Ukraine and to refrain from the threat of use of force against the territorial integrity or political independence of Ukraine; and poses a threat to international peace and security; 
(5)demands that the Russian Federation remove its military forces and military equipment from the territory of Ukraine, including equipment provided to the separatist and paramilitary forces; 
(6)demands that the Russian Federation end its political, military, and economic support of separatist and paramilitary forces in Ukraine; 
(7)demands that the Russian Federation and the separatist and paramilitary forces it supports end their violations of the cease-fire announced on September 5, 2014; 
(8)calls on the President to cooperate with allies and partners in Europe and other nations around the world to impose visa bans, targeted asset freezes, sectoral sanctions, and other measures on the Russian Federation and its leadership sufficient to compel it to end its violation of Ukraine’s sovereignty and territorial integrity, to remove its military forces and equipment from Ukrainian territory, and to end its support of separatist and paramilitary forces; 
(9)calls on the President to provide the Government of Ukraine with defense articles, services, and training required to effectively defend its territory and sovereignty; 
(10)calls on the President to ensure the delivery of urgently needed assistance to Ukraine and to ensure that all future assistance will be rapidly delivered; 
(11)calls on the President to provide the Government of Ukraine with appropriate intelligence and other relevant information to assist the Government of Ukraine to defend its territory and sovereignty; 
(12)calls on the President to work with the Government of Ukraine, our allies and other nations, and international organizations to ensure that the multinational team investigating the destruction of Malaysia Airlines Flight 17 is able to conduct an unrestricted investigation, guarantee the repatriation of remains and personal effects from the crash site, report its findings free of outside political influence or intimidation and to ensure that those directly and indirectly responsible for this tragedy are brought to justice; 
(13)calls on our European allies, and other countries and international organizations, to join the United States in providing assistance to the Government of Ukraine to ensure that the parliamentary elections scheduled for October 26, 2014, are free, fair, and held in all regions of Ukraine in full accordance with international standards; 
(14)calls on the President to expand United States international broadcasting efforts to Russian-speaking audiences in Ukraine and both inside and outside of Russia and include a broad spectrum of communications mediums to provide high-quality programming content, independent journalism, and credible information to counter Russia’s propaganda; 
(15)calls on Ukraine and other countries to support energy diversification initiatives to reduce the ability of the Russian Federation to use its energy exports as a means of applying political or economic pressure, including by promoting increased natural gas exports from the United States and other countries; 
(16)strongly supports the efforts by President Poroshenko and the people of Ukraine to establish a lasting peace in Ukraine that includes the full withdrawal of Russian forces from Ukraine’s territory, the establishment of Ukraine’s control over all of its international borders, the disarming of the separatist and paramilitary forces in the east, policies to reduce Russia’s ability to use energy exports and trade barriers as weapons to apply economic and political pressure on Ukraine, and an end to Russia’s interference in Ukraine’s internal affairs; and 
(17)reaffirms the commitment of the United States to its obligations under the North Atlantic Treaty, especially Article 5, and calls on all Alliance member states to provide their full share of the resources needed to ensure their collective defense. 
 
Karen L. Haas,Clerk.
